PER CURIAM.
Guided by the well-established principles that in determining the propriety of the entry of a summary judgment, we must view the facts in a light most favorable to the party against whom judgment has been entered, McGahee v. Dade County Board of Public Instruction, 279 So.2d 87 (Fla. 3d DCA 1973), and indulge all proper inferences in favor of such party, Thermo Air Contractors, Inc. v. Travelers Indemnity Co., *668277 So.2d 47 (Fla. 3d DCA 1973), we are compelled to conclude that the appellees have failed to show conclusively, as they must, Visingardi v. Tirone, 193 So.2d 601 (Fla.1967), that there were no genuine issues of material fact as to whether the appellees undertook to represent or did in fact represent the appellant; the appellees breached the duty which arose out of that representation; and the appellees’ breach proximately caused damage to the appellant. Accordingly, the summary judgment entered in favor of the appellees is reversed and the cause remanded.
Reversed and remanded.